Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 1 of 24 PageID 527




                              EXHIBIT B
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 2 of 24 PageID 528



 Legal    Terms and Conditions of Use       Mobile Terms and Conditions   Copyright Policy

  Privacy Policy



Spoti         Terms and Conditions of Use
E ective as of July 6, 2017

1 Introduction
2 Changes to the Agreements
3 Enjoying Spoti
4 Rights we grant you
5 Third Party Applications
6 User-Generated Content
7 Rights you grant us
8 User guidelines
9 Infringement and reporting User Content
10 Service limitations and modi cations
11 Brand Accounts
12 Spoti Support Community
13 Customer support
14 Export control
15 Payments and cancellations
16 Term and termination
17 Warranty and disclaimer
18 Limitation and time for ling
19 Third party rights
20 Entire Agreement
21 Severability and waiver
22 Assignment
23 Indemni cation
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 3 of 24 PageID 529
24 Choice of law, mandatory arbitration and venue
25 Contact us

Hello, and welcome to Spoti . Please read our Terms and Conditions of Use (“Terms”) and Privacy
Policy carefully because they a ect your legal rights, including an agreement to resolve any
disputes that may arise between us by arbitration on an individual basis instead of by class actions
or jury trials. We hope you’re sitting comfortably and listening to some great music.

Here we go…

1 Introduction
Thanks for choosing Spoti (“Spoti ”, “we”, “us”, “our”). By signing up or otherwise using the
Spoti service, websites, and software applications (together, the “Spoti Service” or “Service”), or
accessing any content or material that is made available by Spoti through the Service (the
“Content”) you are entering into a binding contract with Spoti USA Inc. The Spoti Service also
includes the Spoti     Support Community as further described in the Spoti   Support Community
section.

The Spoti Service includes social and interactive features. Use of the Spoti    Service relies on
several technical requirements.

Your agreement with us includes these Terms and Conditions of Use (“Terms”) and our Privacy
Policy. (The Terms, Privacy Policy, and any additional terms that you agree to, as discussed in the
Entire Agreement section, are referred to together as the “Agreements”.) If you wish to review the
terms of the Agreements, the e ective version of the Agreements can be found on Spoti ’s
website. You acknowledge that you have read and understood the Agreements, accept these
Agreements, and agree to be bound by them. If you don’t agree with (or cannot comply with) the
Agreements, then you may not use the Spoti Service or consume any Content.

Please read the Agreements carefully. They cover important information about Spoti Services
provided to you and any charges, taxes, and fees we bill you. The Agreements include information
about future changes to the Agreements, export controls, automatic renewals, limitations of
liability, privacy information, a class action waiver, and resolution of disputes by arbitration
instead of in court.
Any information that you provided during sign-up can be corrected during the sign-up process by
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 4 of 24 PageID 530
returning to the previous screens and correcting erroneous information.

In order to use the Spoti Service and access the Content, you need to (1) be 18 or older, or be 13 or
older and have your parent or guardian’s consent to the Agreements, (2) have the power to enter a
binding contract with us and not be barred from doing so under any applicable laws, and (3) be
resident in the United States. You also promise that any registration information that you submit to
Spoti is true, accurate, and complete, and you agree to keep it that way at all times.

2 Changes to the Agreements
Occasionally we may, in our discretion, make changes to the Agreements. When we make material
changes to the Agreements, we’ll provide you with prominent notice as appropriate under the
circumstances, e.g., by displaying a prominent notice within the Service or by sending you an email.
In some cases, we will noti you in advance, and your continued use of the Service after the
changes have been made will constitute your acceptance of the changes. Please therefore make
sure you read any such notice carefully. If you do not wish to continue using the Service under the
new version of the Agreements, you may terminate the Agreements by contacting us through the
Customer Service contact form.

3 Enjoying Spoti
Here’s some information about all the ways you can enjoy Spoti .

3.1 Our Services & Paid Subscriptions
Spoti provides streaming services o ering a selection of music and other content. Certain Spoti
services are provided to you free-of-charge. Other Spoti services require payment before you can
access them. The Spoti services that may be accessed after payment are currently referred to as
the “Premium Service” and the “Unlimited Service” (together, the “Paid Subscriptions”). The Spoti
service that does not require payment is currently referred to as the “Free Service”. You can learn
more about our services by visiting our website.

The Unlimited Service may not be available to all users. We will explain which services are available
to you when you are signing up for the services. If you cancel your subscription to the Unlimited
Service, or if your subscription to the Unlimited Service is interrupted (for example, if you change
your payment details), you may not be able to re-subscribe for the Unlimited Service. Note that the
Unlimited Service may be discontinued in the future, in which case you will no longer be charged for
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 5 of 24 PageID 531
the Service.

3.2 Codes and other pre-paid o ers
If you have purchased or received a code, gift card, pre-paid o er or other o er provided or sold by
or on behalf of Spoti for access to a Paid Subscription (“Code”), separate terms and conditions
presented to you along with the Code may also apply to your access to the Service and you agree
to comply with any such terms and conditions.

3.3 Trials
From time to time, we or others on our behalf may o er trials of Paid Subscriptions for a speci ed
period without payment or at a reduced rate (a “Trial”). Spoti reserves the right, in its absolute
discretion, to determine your eligibility for a Trial, and, subject to applicable laws, to withdraw or to
modi a Trial at any time without prior notice and with no liability, to the greatest extent permitted
under the law.

For some Trials, we’ll require you to provide your payment details to start the Trial. AT THE END OF
SUCH TRIALS, WE MAY AUTOMATICALLY START TO CHARGE YOU FOR THE APPLICABLE PAID
SUBSCRIPTION ON THE FIRST DAY FOLLOWING THE END OF THE TRIAL, ON A RECURRING
MONTHLY BASIS. BY PROVIDING YOUR PAYMENT DETAILS IN CONJUNCTION WITH THE
TRIAL, YOU AGREE TO THIS CHARGE USING SUCH PAYMENT DETAILS. IF YOU DO NOT WANT
THIS CHARGE, YOU MUST CANCEL THE APPLICABLE PAID SUBSCRIPTION THROUGH YOUR
SPOTIFY ACCOUNT’S SUBSCRIPTION PAGE OR TERMINATE YOUR SPOTIFY ACCOUNT BEFORE
THE END OF THE TRIAL. IF YOU DO NOT WANT TO CONTINUE TO BE CHARGED ON A
RECURRING MONTHLY BASIS, YOU MUST CANCEL THE APPLICABLE PAID SUBSCRIPTION
THROUGH YOUR SPOTIFY ACCOUNT’S SUBSCRIPTION PAGE OR TERMINATE YOUR SPOTIFY
ACCOUNT BEFORE THE END OF THE RECURRING MONTHLY PERIOD. PAID SUBSCRIPTIONS
CANNOT BE TERMINATED BEFORE THE END OF THE PERIOD FOR WHICH YOU HAVE ALREADY
PAID, AND EXCEPT AS EXPRESSLY PROVIDED IN THESE TERMS, SPOTIFY WILL NOT REFUND
ANY FEES THAT YOU HAVE ALREADY PAID. THE LIMITATION SECTION SETS FORTH
ADDITIONAL TERMS REGARDING CANCELLATION OF YOUR PAID SUBSCRIPTION.

4 Rights we grant you
The Spoti Service and the Content are the property of Spoti or Spoti 's licensors. We grant you
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 6 of 24 PageID 532
a limited, non-exclusive, revocable license to make use of the Spoti Service, and a limited, non-
exclusive, revocable license to make personal, non-commercial, entertainment use of the Content
(the “License”). This License shall remain in e ect until and unless terminated by you or Spoti . You
promise and agree that you are using the Content for your own personal, non-commercial,
entertainment use and that you will not redistribute or transfer the Spoti    Service or the Content.

The Spoti software applications and the Content are licensed, not sold, to you, and Spoti and its
licensors retain ownership of all copies of the Spoti software applications and Content even after
installation on your personal computers, mobile handsets, tablets, and/or other relevant devices
(“Devices”).

All Spoti   trademarks, service marks, trade names, logos, domain names, and any other features of
the Spoti brand (“Spoti Brand Features”) are the sole property of Spoti or its licensors. The
Agreements do not grant you any rights to use any Spoti Brand Features whether for commercial
or non-commercial use.

You agree to abide by our User guidelines and not to use the Spoti Service, the Content, or any
part thereof in any manner not expressly permitted by the Agreements. Except for the rights
expressly granted to you in these Agreements, Spoti      grants no right, title, or interest to you in the
Spoti   Service or Content.

Third party software (for example, open source software libraries) included in the Spoti       Service
are licensed to you either under the Agreements or under the relevant third party software library’s
license terms as published in the help or settings section of our desktop and mobile client and/or on
our website.

5 Third Party Applications
The Spoti    Service is integrated with third party applications, websites, and services (“Third Party
Applications”) to make available content, products, and/or services to you. These Third Party
Applications may have their own terms and conditions of use and privacy policies and your use of
these Third Party Applications will be governed by and subject to such terms and conditions and
privacy policies. You understand and agree that Spoti does not endorse and is not responsible or
liable for the behavior, features, or content of any Third Party Application or for any transaction you
may enter into with the provider of any such Third Party Applications.
6 User-Generated         Content
   Case 2:19-cv-00843-JES-NPM Document 52-2             Filed 07/02/20 Page 7 of 24 PageID 533
Spoti   users may post, upload, and/or contribute (“post”) content to the Service (which may
include, for example, pictures, text, messages, information, playlist compilations, and/or other types
of content) (“User Content”). For the avoidance of doubt, “User Content” includes any such content
posted to the Spoti   Support Community as well as any other part of the Spoti      Service.

You promise that, with respect to any User Content you post on Spoti , (1) you have the right to
post such User Content, and (2) such User Content, or its use by Spoti as contemplated by the
Agreements, does not violate the Agreements, applicable law, or the intellectual property (including
without limitation copyright), publicity, personality, or other rights of others or imply any a liation
with or endorsement of you or your User Content by Spoti or any artist, band, label, entity or
individual without express written consent from such individual or entity.

Spoti   may, but has no obligation to, monitor, review, or edit User Content. In all cases, Spoti
reserves the right to remove or disable access to any User Content for any or no reason, including
but not limited to, User Content that, in Spoti ’s sole discretion, violates the Agreements. Spoti
may take these actions without prior noti cation to you or any third party. Removal or disabling of
access to User Content shall be at our sole discretion, and we do not promise to remove or disable
access to any speci c User Content.

You are solely responsible for all User Content that you post. Spoti   is not responsible for User
Content nor does it endorse any opinion contained in any User Content. YOU AGREE THAT IF
ANYONE BRINGS A CLAIM AGAINST SPOTIFY RELATED TO USER CONTENT THAT YOU POST,
THEN, TO THE EXTENT PERMISSIBLE UNDER LOCAL LAW, YOU WILL INDEMNIFY AND HOLD
SPOTIFY HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, AND EXPENSES OF ANY
KIND (INCLUDING REASONABLE ATTORNEY FEES AND COSTS) ARISING OUT OF SUCH CLAIM.

7 Rights you grant us
In consideration for the rights granted to you under the Agreements, you grant us the right (1) to
allow the Spoti Service to use the processor, bandwidth, and storage hardware on your Device in
order to facilitate the operation of the Service, (2) to provide advertising and other information to
you, and (3) to allow our business partners to do the same. In any part of the Spoti Service, the
Content you view, including its selection and placement, may be in uenced by commercial
considerations, including agreements with third parties. Some Content licensed, provided to or
otherwise made available by Spoti (e.g. podcasts) may contain advertising as part of the Content.
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 8 of 24 PageID 534
In such cases, Spoti will make such Content available to you unmodi ed.

If you provide feedback, ideas or suggestions to Spoti in connection with the Spoti Service or
Content (“Feedback”), you acknowledge that the Feedback is not con dential and you authorize
Spoti   to use that Feedback without restriction and without payment to you. Feedback is
considered a type of User Content.

You grant Spoti a non-exclusive, transferable, sub-licensable, royalty-free, perpetual (or, in
jurisdictions where this is not permitted, for a term equal to the duration of the Agreements plus
twenty (20) years), irrevocable, fully paid, worldwide license to use, reproduce, make available to
the public (e.g. perform or display), publish, translate, modi , create derivative works from, and
distribute any of your User Content in connection with the Service through any medium, whether
alone or in combination with other content or materials, in any manner and by any means, method
or technology, whether now known or hereafter created. Aside from the rights speci cally granted
herein, you retain ownership of all rights, including intellectual property rights, in the User Content.
Where applicable and permitted under applicable law, you also agree to waive any “moral rights” (or
the equivalent under applicable law) such as your right to be identi ed as the author of any User
Content, including Feedback, and your right to object to derogatory treatment of such User
Content.

8 User guidelines
Spoti respects intellectual property rights and expects you to do the same. We’ve established a
few ground rules for you to follow when using the Service, to make sure Spoti stays enjoyable for
everyone. Please follow these rules and encourage other users to do the same.

The following is not permitted for any reason whatsoever:

  copying, redistributing, reproducing, “ripping”, recording, transferring, performing or displaying
  to the public, broadcasting, or making available to the public any part of the Spoti Service or
  the Content, or otherwise making any use of the Spoti Service or the Content which is not
  expressly permitted under the Agreements or applicable law or which otherwise infringes the
  intellectual property rights (such as copyright) in the Spoti Service or the Content or any part of
  it;
  using the Spoti Service to import or copy any local les you do not have the legal right to
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 9 of 24 PageID 535
  import or copy in this way;
  transferring copies of cached Content from an authorized Device to any other Device via any
  means;
  reverse-engineering, decompiling, disassembling, modi ing, or creating derivative works based
  on the Spoti Service, Content or any part thereof unless permitted by applicable law;
  circumventing any technology used by Spoti , its licensors, or any third party to protect the
  Content or the Service;
  selling, renting, sublicensing or leasing of any part of the Spoti Service or the Content;
  circumventing any territorial restrictions applied by Spoti or it licensors;
  arti cially increasing play count or otherwise manipulating the Services by using a script or other
  automated process;
  removing or altering any copyright, trademark, or other intellectual property notices contained
  on or provided through the Spoti Service (including for the purpose of disguising or changing
  any indications of the ownership or source of any Content);
  providing your password to any other person or using any other person’s username and
  password;
  “crawling” the Spoti Service or otherwise using any automated means (including bots, scrapers,
  and spiders) to collect information from Spoti ; or
  selling a user account or playlist, or otherwise accepting any compensation, nancial or
  otherwise, to in uence the name of an account or playlist or the content included on an account
  or playlist.

Please respect Spoti , the owners of the Content, and other users of the Spoti Service. Don’t
engage in any activity, post any User Content, or register and/or use a username, which is or
includes material that:

  is o ensive, abusive, defamatory, pornographic, threatening, or obscene;
  is illegal, or intended to promote or commit an illegal act of any kind, including but not limited to
  violations of intellectual property rights, privacy rights, or proprietary rights of Spoti or a third
  party;
  includes your password or purposely includes any other user’s password or purposely includes
  personal data of third parties or is intended to solicit such personal data;
  includes malicious content such as malware, Trojan horses, or viruses, or otherwise interferes
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 10 of 24 PageID 536
  with any user’s access to the Service;
  is intended to or does harass or bully other users;
  impersonates or misrepresents your a liation with another user, person, or entity, or is otherwise
  fraudulent, false, deceptive, or misleading;
  uses automated means to arti cially promote content;
  involves the transmission of unsolicited mass mailings or other forms of spam (“spam”), junk mail,
  chain letters, or similar, including through the Spoti inbox;
  involves commercial or sales activities, such as advertising, promotions, contests, sweepstakes,
  or pyramid schemes, that are not expressly authorized by Spoti ;
  links to, references, or otherwise promotes commercial products or services, except as expressly
  authorized by Spoti ;
  interferes with or in any way disrupts the Spoti Service, tampers with, breaches, or attempts to
  probe, scan, or test for vulnerabilities in the Service or Spoti ’s computer systems, network,
  usage rules, or any of Spoti ’s security components, authentication measures or any other
  protection measures applicable to the Service, the Content or any part thereof; or
  con icts with the Agreements, as determined by Spoti .

You acknowledge and agree that posting any such User Content may result in immediate
termination or suspension of your Spoti account. You also agree that Spoti may also reclaim your
username for any reason.

Please be thoughtful about how you use the Spoti Service and what you share. The Spoti
Service includes social and interactive features, including the ability to post User Content, share
content, and make certain information about you public. Remember that shared or publicly available
information may be used and re-shared by other users on Spoti or across the web, so please use
Spoti carefully and be mindful of your account settings. Spoti has no responsibility for your
choices to post material on the Service.

Your password protects your user account, and you are solely responsible for keeping your
password con dential and secure. You understand that you are responsible for all use of your
username and password on the Service. If your username or password is lost or stolen, or if you
believe there has been unauthorized access to your account by third parties, please noti us
immediately and change your password as soon as possible.
9 Infringement       and reporting
   Case 2:19-cv-00843-JES-NPM DocumentUser  Content
                                      52-2 Filed 07/02/20              Page 11 of 24 PageID 537
Spoti respects the rights of intellectual property owners. If you believe that any Content infringes
your intellectual property rights or other rights, see Spoti ’s copyright policy. If Spoti is noti ed
by a copyright holder that any Content infringes a copyright, Spoti may in its absolute discretion
take actions without prior noti cation to the provider of that Content. If the provider believes that
the content is not infringing, the provider may submit a counter-noti cation to Spoti with a
request to restore the removed content.

If you believe that any Content does not comply with the User guidelines, please ll out our notice
form.

10 Service limitations and modi cations
Spoti   will make reasonable e orts to keep the Spoti    Service operational. However, certain
technical di culties or maintenance may, from time to time, result in temporary interruptions. To
the extent permissible under applicable law, Spoti reserves the right, periodically and at any time,
to modi or discontinue, temporarily or permanently, functions and features of the Spoti Service,
with or without notice, all without liability to you, except where prohibited by law, for any
interruption, modi cation, or discontinuation of the Spoti Service or any function or feature
thereof. Notwithstanding the foregoing, if you have prepaid fees for Paid Subscriptions that Spoti
permanently discontinues prior to the end of the Pre-Paid Period (de ned in the Payments and
cancellations section), Spoti will refund you the prepaid fees for the Pre-Paid Period after such
discontinuation. You understand, agree, and accept that Spoti has no obligation to maintain,
support, upgrade, or update the Service, or to provide all or any speci c content through the
Service. This section will be enforced to the extent permissible by applicable law. Spoti and/or the
owners of any Content may, from time to time, remove any such Content without notice to the
extent permitted by applicable law.

11 Brand Accounts
If you establish a Spoti account on behalf of a company, organization, entity, or brand (a “Brand”,
and such account a “Brand Account”), the terms “you” and “your”, as used throughout the
Agreements, apply to both you and the Brand, as applicable.
If you open a Brand Account, you represent and warrant that you are authorized to grant all
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 12 of 24 PageID 538
permissions and licenses provided in the Agreements and to bind the Brand to the Agreements.

11.1 Following
The Brand may only follow users who rst follow the Brand; and the Brand may not take any action
that implies an endorsement or relationship between the Brand and the followed user, unless the
Brand has independently obtained the rights to imply such an endorsement. Upon Spoti ’s request,
in its sole discretion, a Brand must cease following a user.

11.2 Listening
The Brand may not stream media.

11.3 Messaging
The Brand may only send messages to users who rst send messages to the Brand.

11.4 Brand Playlists and Sharing
The Brand may not create or share any Spoti playlists, whether within the Spoti Service or
elsewhere, that imply an endorsement or relationship between the Brand and any artist or any other
party, unless the Brand has independently obtained the rights to imply such an endorsement. Brands
may wish to consult Spoti ’s Brand Playlist Guidelines.

12 Spoti         Support Community
The Spoti Support Community is a place for discussions and exchange of information, tips, and
other materials related to the Spoti Service. In order to use the Spoti Support Community, you
must (1) have an existing Spoti account; and (2) authenticate your Spoti account for use on the
Support Community (a “Spoti Support Account”). Instructions for creating a Spoti Support
Account can be found on the Community registration page. In addition to the Agreements, you also
agree to adhere to the Spoti Support Community Guidelines that you will be presented with upon
registration (the “Support Community Guidelines”) when using the Spoti Support Community. If
you do not agree to the Agreements or the Support Community Guidelines, you may not use the
Spoti Support Community.

12.1 Spoti   Support Accounts
By creating a Spoti Support Account, you con rm that any registration information that you
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 13 of 24 PageID 539
submit to Spoti is true, accurate, and complete and that you will update such information in order
to keep it current. It is strictly prohibited to include information in your pro le that suggests that you
are a Spoti employee or moderator or to otherwise pose as such an employee or moderator when
using the Spoti Support Community. You also acknowledge and agree that Spoti may remove or
reclaim your username at any time if Spoti in its absolute discretion considers such action
appropriate.

12.2 No o cial support
No User Content or other content posted by Spoti employees, moderators and/or representatives
on the Spoti Support Community should be construed as o cial support provided by Spoti . For
details regarding o cial support, see the section Customer support. Any content provided or made
available to you on the Spoti Support Community by Spoti employees, moderators, and/or
representatives is provided on an “as is” basis without warranties of any kind.

You acknowledge that opinions expressed in User Content on the Spoti Support Community are
those of contributors of such User Content only and do not re ect the opinions or policies of Spoti
or any of its o cers, shareholders, employees, agents, directors, subsidiaries, a liates, suppliers, or
licensors.

12.3 Reward Program
The Spoti Support Community features a reward system whereby Spoti , in its sole discretion,
may reward users based on the amount of “Kudos” received or quality of responses by a user. You
agree to only give Kudos to other users (and not to yourself) and only when deserved, and to refrain
from any attempts to manipulate the reward system, e.g., by creating multiple accounts or arti cial
responses. You acknowledge that Spoti ’s decision in respect of any reward shall be nal and
binding.

13 Customer support
For customer support with account-related and payment-related questions (“Customer Support
Queries”), please submit a ticket to our Customer Service department using the Customer Service
contact form on the About Us section of our website. We will use reasonable endeavours to respond
to all Customer Support Queries within a reasonable time frame but we make no guarantees or
warranties of any kind that any Customer Support Queries will be responded to within any
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 14 of 24 PageID 540
particular time frame and/or that we will be able to satisfactorily answer any such queries.

14 Export control
Spoti ’s products may be subject to U.S. export and re-export control laws and regulations or
similar laws applicable in other jurisdictions, including the Export Administration Regulations
(“EAR”) maintained by the U.S. Department of Commerce, trade and economic sanctions
maintained by the Treasury Department’s O ce of Foreign Assets Control (“OFAC”), and the
International Tra c in Arms Regulations (“ITAR”) maintained by the Department of State. You
warrant that you are (1) not located in Cuba, Iran, North Korea, Sudan, or Syria; and (2) are not a
denied party as speci ed in the regulations listed above.

You agree to comply with all applicable export and reexport control laws and regulations, including
the EAR, trade and economic sanctions maintained by OFAC, and the ITAR. Speci cally, you agree
that you shall not – directly or indirectly – sell, export, reexport, transfer, divert, or otherwise
dispose of any products, software, or technology (including products derived from or based on such
technology) received from Spoti under the Agreements to any destination, entity, or person
prohibited by any applicable laws or regulations of the United States or any other jurisdiction
without obtaining prior authorization from the competent government authorities as required by
those laws and regulations. This export control clause shall survive termination or cancellation of the
Agreements.

15 Payments and cancellations
Paid Subscriptions can be purchased directly from Spoti     or through a third party, such as a
telephone company, either by (1) paying a monthly subscription fee; or (2) pre-payment giving you
access to the Spoti Service for a speci c time period (“Pre-Paid Period”). If you have purchased a
Paid Subscription using a Code, your Paid Subscription will automatically terminate at the end of the
Pre-Paid Period, or when there is an insu cient pre-paid balance to pay for the Service. When you
register for a Paid Subscription, Trial, or Code online, you consent to get access to Spoti   Premium
immediately.

Unless your Paid Subscription has been purchased as a Pre-Paid Period, your payment to Spoti          will
automatically renew at the end of the subscription period, unless you cancel your Paid Subscription
through your subscription page before the end of the current subscription period. The cancellation
will take e ect the day after the last day of the current subscription period, and you will be
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 15 of 24 PageID 541
downgraded to the Free Service. However, if you cancel your payment or Paid Subscription and/or
terminate any of the Agreements before the end of the current subscription period, we will not
refund any subscription fees already paid to us. The refund method will depend upon the payment
method.

If you believe you are entitled to receive a refund of any monies paid to Spoti , please contact
Customer support.

If you have purchased your Paid Subscription through a third party, your subscription is also subject
to the terms of your agreement with that third party (in addition to these Terms). To cancel your
subscription, you must cancel directly with that third party.

Spoti may change the price for the Paid Subscriptions, Pre-Paid Period (for periods not yet paid
for), or Codes from time to time, and will communicate any price changes to you in advance and, if
applicable, how to accept those changes. Price changes for Paid Subscriptions will take e ect at the
start of the next subscription period following the date of the price change. As permitted by local
law, you accept the new price by continuing to use the Spoti Service after the price change takes
e ect. If you do not agree with the price changes, you have the right to reject the change by
unsubscribing from the Spoti Service prior to the price change going into e ect. Please therefore
make sure you read any such noti cation of price changes carefully.

16 Term and termination
The Agreements will continue to apply to you until terminated by either you or Spoti . However,
you acknowledge and agree that the perpetual license granted by you in relation to User Content,
including Feedback, is irrevocable and will therefore continue after expiry or termination of any of
the Agreements for any reason. Spoti may terminate the Agreements or suspend your access to
the Spoti Service at any time, including in the event of your actual or suspected unauthorised use
of the Spoti Service and/or Content, or non-compliance with the Agreements. If you or Spoti
terminate the Agreements, or if Spoti suspends your access to the Spoti Service, you agree that
Spoti shall have no liability or responsibility to you, and Spoti will not refund any amounts that
you have already paid, to the fullest extent permitted under applicable law. To learn how to
terminate your Spoti   account, please contact us through the Customer Service contact form
which is available on our About Us page. This section will be enforced to the extent permissible by
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 16 of 24 PageID 542
applicable law. You may terminate the Agreements at any time.

Sections 6, 7, 8, 10, 14, 16, 17, 18, 19, 20, 21, 22, 23, and 24 herein, as well as any other sections of
the Agreements that, either explicitly or by their nature, must remain in e ect even after termination
of the Agreements, shall survive termination.

17 Warranty and disclaimer
WE ENDEAVOUR TO PROVIDE THE BEST SERVICE WE CAN, BUT YOU UNDERSTAND AND
AGREE THAT THE SPOTIFY SERVICE IS PROVIDED “AS IS” AND “AS AVAILABLE”, WITHOUT
EXPRESS OR IMPLIED WARRANTY OR CONDITION OF ANY KIND. YOU USE THE SPOTIFY
SERVICE AT YOUR OWN RISK. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
SPOTIFY AND ALL OWNERS OF THE CONTENT MAKE NO REPRESENTATIONS AND DISCLAIM
ANY WARRANTIES OR CONDITIONS OF SATISFACTORY QUALITY, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT. NEITHER SPOTIFY NOR ANY
OWNER OF CONTENT WARRANTS THAT THE SPOTIFY SERVICE IS FREE OF MALWARE OR
OTHER HARMFUL COMPONENTS. IN ADDITION, SPOTIFY MAKES NO REPRESENTATION NOR
DOES IT WARRANT, ENDORSE, GUARANTEE, OR ASSUME RESPONSIBILITY FOR ANY THIRD
PARTY APPLICATIONS (OR THE CONTENT THEREOF), USER CONTENT, OR ANY OTHER
PRODUCT OR SERVICE ADVERTISED OR OFFERED BY A THIRD PARTY ON OR THROUGH THE
SPOTIFY SERVICE OR ANY HYPERLINKED WEBSITE, OR FEATURED IN ANY BANNER OR OTHER
ADVERTISING. YOU UNDERSTAND AND AGREE THAT SPOTIFY IS NOT RESPONSIBLE OR
LIABLE FOR ANY TRANSACTION BETWEEN YOU AND THIRD PARTY PROVIDERS OF THIRD
PARTY APPLICATIONS OR PRODUCTS OR SERVICES ADVERTISED ON OR THROUGH THE
SPOTIFY SERVICE. AS WITH ANY PURCHASE OF A PRODUCT OR SERVICE THROUGH ANY
MEDIUM OR IN ANY ENVIRONMENT, YOU SHOULD USE YOUR JUDGMENT AND EXERCISE
CAUTION WHERE APPROPRIATE. NO ADVICE OR INFORMATION WHETHER ORAL OR IN
WRITING OBTAINED BY YOU FROM SPOTIFY SHALL CREATE ANY WARRANTY ON BEHALF OF
SPOTIFY IN THIS REGARD. SOME ASPECTS OF THIS SECTION MAY NOT APPLY IN SOME
JURISDICTIONS IF PROHIBITED BY APPLICABLE LAW.

THIS DOES NOT AFFECT YOUR STATUTORY RIGHTS AS A CONSUMER.

18 Limitation and time for ling
YOU AGREE THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, YOUR SOLE AND
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 17 of 24 PageID 543
EXCLUSIVE REMEDY FOR ANY PROBLEMS OR DISSATISFACTION WITH THE SPOTIFY SERVICE
IS TO UNINSTALL ANY SPOTIFY SOFTWARE AND TO STOP USING THE SPOTIFY SERVICE.
WHILE SPOTIFY ACCEPTS NO RESPONSIBILITY FOR THIRD PARTY APPLICATIONS OR THE
CONTENT THEREOF, AND WHILE YOUR RELATIONSHIP WITH SUCH THIRD PARTY
APPLICATIONS MAY BE GOVERNED BY SEPARATE AGREEMENTS WITH SUCH THIRD PARTIES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, YOUR SOLE AND EXCLUSIVE REMEDY, AS
WITH RESPECT TO SPOTIFY, FOR ANY PROBLEMS OR DISSATISFACTION WITH THIRD PARTY
APPLICATIONS OR THE CONTENT THEREOF, IS TO UNINSTALL AND/OR STOP USING ANY
SUCH THIRD PARTY APPLICATIONS.

TO THE FULLEST EXTENT PERMITTED BY LAW, IN NO EVENT WILL SPOTIFY, ITS OFFICERS,
SHAREHOLDERS, EMPLOYEES, AGENTS, DIRECTORS, SUBSIDIARIES, AFFILIATES,
SUCCESSORS, ASSIGNS, SUPPLIERS, OR LICENSORS BE LIABLE FOR (1) ANY INDIRECT,
SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES; (2) ANY LOSS
OF USE, DATA, BUSINESS, OR PROFITS (WHETHER DIRECT OR INDIRECT), IN ALL CASES
ARISING OUT OF THE USE OR INABILITY TO USE THE SPOTIFY SERVICE, THIRD PARTY
APPLICATIONS, OR THIRD PARTY APPLICATION CONTENT, REGARDLESS OF LEGAL THEORY,
WITHOUT REGARD TO WHETHER SPOTIFY HAS BEEN WARNED OF THE POSSIBILITY OF
THOSE DAMAGES, AND EVEN IF A REMEDY FAILS OF ITS ESSENTIAL PURPOSE; OR (3)
AGGREGATE LIABILITY FOR ALL CLAIMS RELATING TO THE SPOTIFY SERVICE, THIRD PARTY
APPLICATIONS, OR THIRD PARTY APPLICATION CONTENT MORE THAN THE AMOUNTS PAID
BY YOU TO SPOTIFY DURING THE PRIOR TWELVE MONTHS IN QUESTION, TO THE EXTENT
PERMISSIBLE BY APPLICABLE LAW.

Nothing in the Agreements removes or limits Spoti ’s liability for fraud, fraudulent
misrepresentation, death or personal injury caused by its negligence, and, if required by applicable
law, gross negligence. Some aspects of this section may not apply in some jurisdictions if prohibited
by applicable law.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, YOU AGREE THAT ANY CLAIM
AGAINST SPOTIFY MUST BE COMMENCED (BY FILING A DEMAND FOR ARBITRATION UNDER
SECTION (24.2.1) OR FILING AN INDIVIDUAL ACTION UNDER SECTION (24.2.2) WITHIN ONE (1)
YEAR AFTER THE DATE THE PARTY ASSERTING THE CLAIM FIRST KNOWS OR REASONABLY
SHOULD KNOW OF THE ACT, OMISSION, OR DEFAULT GIVING RISE TO THE CLAIM; AND
THERE SHALL BE NO RIGHT TO ANY REMEDY FOR ANY CLAIM NOT ASSERTED WITHIN THAT
   Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 18 of 24 PageID 544
TIME PERIOD.

19 Third party rights
You acknowledge and agree that the owners of the Content and certain distributors (such as app
store providers) are intended bene ciaries of the Agreements and have the right to enforce the
Agreements directly against you. Other than as set out in this section, the Agreements are not
intended to grant rights to anyone except you and Spoti , and in no event shall the Agreements
create any third party bene ciary rights. Furthermore, the rights to terminate, rescind, or agree to
any variation, waiver, or settlement of the Agreements are not subject to the consent of any other
person.

If you have downloaded the App from the Apple, Inc. (“Apple”) App Store or if you are using the
App on an iOS device, you acknowledge that you have read, understood, and agree to the following
notice regarding Apple. This Agreement is between you and Spoti only, not with Apple, and Apple
is not responsible for the Service and the content thereof. Apple has no obligation whatsoever to
furnish any maintenance and support services with respect to the Service. In the event of any failure
of the Service to conform to any applicable warranty, then you may noti Apple and Apple will
refund any applicable purchase price for the App to you; and, to the maximum extent permitted by
applicable law, Apple has no other warranty obligation whatsoever with respect to the Service.
Apple is not responsible for addressing any claims by you or any third party relating to the Service
or your possession and/or use of the Service, including, but not limited to: (1) product liability
claims; (2) any claim that the Service fails to conform to any applicable legal or regulatory
requirement; and (3) claims arising under consumer protection or similar legislation. Apple is not
responsible for the investigation, defense, settlement and discharge of any third party claim that the
Service and/or your possession and use of the App infringe that third party’s intellectual property
rights. You agree to comply with any applicable third party terms, when using the Service. Apple,
and Apple’s subsidiaries, are third party bene ciaries of this Agreement, and upon your acceptance
of this Agreement, Apple will have the right (and will be deemed to have accepted the right) to
enforce this Agreement against you as a third party bene ciary of this Agreement. You hereby
represent and warrant that (1) you are not located in a country that is subject to a U.S. Government
embargo, or that has been designated by the U.S. Government as a “terrorist supporting” country;
and (2) you are not listed on any U.S. Government list of prohibited or restricted parties.
20Case
  Entire    Agreement
       2:19-cv-00843-JES-NPM          Document 52-2 Filed 07/02/20 Page 19 of 24 PageID 545
Other than as stated in this section or as explicitly agreed upon in writing between you and Spoti ,
the Agreements constitute all the terms and conditions agreed upon between you and Spoti and
supersede any prior agreements in relation to the subject matter of these Agreements, whether
written or oral.

Please note, however, that other aspects of your use of the Spoti     Service may be governed by
additional agreements. That could include, for example, access to the Spoti Service as a result of a
gift card or free or discounted Trials. When you are presented with an o er for such aspects of your
use, you will be presented with any related additional agreement, and you may have an opportunity
to agree to additional terms. Some of those additional terms are listed on Spoti ’s website. To the
extent that there is any irreconcilable con ict between any additional terms and these Terms, the
additional terms shall prevail.

21 Severability and waiver
Unless as otherwise stated in the Agreements, should any provision of the Agreements be held
invalid or unenforceable for any reason or to any extent, such invalidity or enforceability shall not in
any manner a ect or render invalid or unenforceable the remaining provisions of the Agreements,
and the application of that provision shall be enforced to the extent permitted by law.

Any failure by Spoti   or any third party bene ciary to enforce the Agreements or any provision
thereof shall not waive Spoti ’s or the applicable third party bene ciary’s right to do so.

22 Assignment
Spoti may assign the Agreements or any part of them, and Spoti may delegate any of its
obligations under the Agreements. You may not assign the Agreements or any part of them, nor
transfer or sub-license your rights under the Agreements, to any third party.

23 Indemni cation
To the fullest extent permitted by applicable law, you agree to indemni and hold Spoti harmless
from and against all damages, losses, and expenses of any kind (including reasonable attorney fees
and costs) arising out of: (1) your breach of this Agreement; (2) any User Content; (3) any activity in
which you engage on or through the Spoti Service; and (4) your violation of any law or the rights
     Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 20 of 24 PageID 546
of a third party.

24 Choice of law, mandatory arbitration and venue
24.1 Governing Law / Jurisdiction
The Agreements (and any non-contractual disputes/claims arising out of or in connection with
them) are subject to the laws of the state of California, United States of America, without regard to
choice or con icts of law principles.

Further, you and Spoti   agree to the jurisdiction of the Northern District of California to resolve any
dispute, claim, or controversy that relates to or arises in connection with the Agreements (and any
non-contractual disputes/claims relating to or arising in connection with them) and is not subject to
mandatory arbitration under Section 24.2.1.

Spoti does not accept any codes of conduct as mandatory in connection with the services
provided under this agreement.

24.2 ARBITRATION AGREEMENT
This Arbitration Agreement applies only to users in the United States.

24.2.1 Dispute resolution and arbitration
You and Spoti agree that any dispute, claim, or controversy between you and Spoti arising in
connection with or relating in any way to these Agreements or to your relationship with Spoti as a
user of the Service (whether based in contract, tort, statute, fraud, misrepresentation, or any other
legal theory, and whether the claims arise during or after the termination of the Agreements) will be
determined by mandatory binding individual (not class) arbitration. You and Spoti further agree
that the arbitrator shall have the exclusive power to rule on his or her own jurisdiction, including any
objections with respect to the existence, scope or validity of the Arbitration Agreement or to the
arbitrability of any claim or counterclaim. Arbitration is more informal than a lawsuit in court. THERE
IS NO JUDGE OR JURY IN ARBITRATION, AND COURT REVIEW OF AN ARBITRATION AWARD IS
LIMITED. There may be more limited discovery than in court. The arbitrator must follow this
agreement and can award the same damages and relief as a court (including attorney fees), except
that the arbitrator may not award any relief, including declaratory or injunctive relief, bene ting
anyone but the parties to the arbitration. This arbitration provision will survive termination of the
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 21 of 24 PageID 547
Agreements.

24.2.2 Exceptions
Notwithstanding the clause above (24.2.1), you and Spoti both agree that nothing in this
Arbitration Agreement will be deemed to waive, preclude, or otherwise limit either of our rights, at
any time, to (1) bring an individual action in a U.S. small claims court or (2) bring an individual action
seeking only temporary or preliminary individualized injunctive relief in a court of law, pending a
 nal ruling from the arbitrator. In addition, this Arbitration Agreement doesn’t stop you or us from
bringing issues to the attention of federal, state, or local agencies. Such agencies can, if the law
allows, seek relief against us on your behalf (or vice versa).

24.2.3 No Class Or Representative Proceedings: Class Action Waiver
YOU AND SPOTIFY AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
YOUR OR ITS INDIVIDUAL CAPACITY AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE ACTION. Unless both you and Spoti agree, no
arbitrator or judge may consolidate more than one person’s claims or otherwise preside over any
form of a representative or class proceeding. The arbitrator may award injunctive relief only in favor
of the individual party seeking relief and only to the extent necessary to provide relief warranted by
that party’s individual claim. If a court decides that applicable law precludes enforcement of any of
this paragraph’s limitations as to a particular claim for relief, then that claim (and only that claim)
must be severed from the arbitration and may be brought in court.

24.2.4 Arbitration rules
Either you or we may start arbitration proceedings. Any arbitration between you and Spoti will
take place under the Consumer Arbitration Rules of the American Arbitration Association (“AAA”)
then in force (the “AAA Rules”), as modi ed by this Arbitration Agreement. You and Spoti agree
that the Federal Arbitration Act applies and governs the interpretation and enforcement of this
provision (despite the choice of law provision above). The AAA Rules, as well as instructions on how
to le an arbitration proceeding with the AAA, appear at adr.org, or you may call the AAA at 1-800-
778-7879. Spoti can also help put you in touch with the AAA.

Any arbitration hearings will take place in the county (or parish) of your billing address, provided
that if the claim is for $25,000 or less, you may choose whether the arbitration will be conducted (1)
solely on the basis of documents submitted to the arbitrator; (2) through a non-appearance based
    Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 22 of 24 PageID 548
telephonic hearing; or (3) by an in-person hearing as established by the AAA Rules in the county (or
parish) of your billing address.

If you choose to le an arbitration proceeding and you are required to pay a ling fee, Spoti    will
reimburse you for that ling fee, unless your claim is for greater than US $10,000, in which case you
will be responsible for the ling fee. Spoti will pay any other arbitration fees, including your share
of arbitrator compensation, unless otherwise required by AAA rules or court order. Regardless of
the manner in which the arbitration is conducted, the arbitrator shall issue a reasoned written
decision su cient to explain the essential ndings and conclusions on which the decision and
award, if any, are based. The arbitrator may make rulings and resolve disputes as to the payment
and reimbursement of fees or expenses at any time during the proceeding and upon request from
either party made within 14 days of the arbitrator’s ruling on the merits.

24.2.5 Notice; Process
A party who intends to seek arbitration must rst send a written notice of the dispute to the other,
by certi ed mail, Federal Express, UPS, or Express Mail (signature required), or in the event that we
do not have a physical address on le for you, by electronic mail ("Notice"). Spoti 's address for
Notice is: Spoti USA Inc., Attn: General Counsel, 45 W. 18th Street, 7th Floor, New York, New York
10011, USA. The Notice must (1) describe the nature and basis of the claim or dispute; and (2) set
forth the speci c relief sought ("Demand"). We agree to use good faith e orts to resolve the claim
directly, but if we do not reach an agreement to do so within 30 days after the Notice is received,
you or Spoti may commence an arbitration proceeding. During the arbitration, the amount of any
settlement o er made by you or Spoti shall not be disclosed to the arbitrator until after the
arbitrator makes a nal decision and award, if any. In the event our dispute is nally resolved
through arbitration in your favor, and the arbitrator issues you an award that is greater than the
value of Spoti ’s last written settlement o er, then Spoti will instead pay you either the amount of
the award or $1,000, whichever is greater. All documents and information disclosed in the course of
the arbitration shall be kept strictly con dential by the recipient and shall not be used by the
recipient for any purpose other than for purposes of the arbitration or the enforcement of the
arbitrator’s decision and award and shall not be disclosed except in con dence to persons who have
a need to know for such purposes or as required by applicable law.

24.2.6 Enforceability
If this Arbitration Agreement is invalidated in whole or in part, the parties agree that the exclusive
      Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 23 of 24 PageID 549
jurisdiction and venue described in Section 24.1 shall govern any claim in court arising out of or
related to the Agreements.

25 Contact us
If you have any questions concerning the Spoti Service or the Agreements, please contact Spoti
Customer Service by visiting the About Us section of our website.

If you are a California resident, you may have the Agreements mailed to you electronically by
sending a letter to Spoti USA Inc., Attn: General Counsel, 45 West 18th Street, 7th Floor, New
York, New York 10011, USA with your email address and a request for the Agreements. In addition,
under California Civil Code Section 1789.3, you may contact the Complaint Assistance Unit of the
Division of Consumer Services of the California Department of Consumer A airs in writing at 1625
N. Market Blvd., Suite S-202, Sacramento, California 95834, or by telephone at 1-800-952-5210 in
order to resolve a complaint regarding the service or to receive further information regarding use of
the service.

Thank you for reading our Terms. We hope you enjoy Spoti !

Contracting entity:

Spoti USA Inc.
45 W 18th Street, Floor 7, New York, NY 10011
USA




COMPANY                             COMMUNITIES                          USEFUL LINKS
About                        For Artists                   Help
   Case 2:19-cv-00843-JES-NPM Document 52-2 Filed 07/02/20 Page 24 of 24 PageID 550

Jobs                                         Developers              Web Player

For the Record                               Brands                  Free Mobile App

                                             Investors

                                             Vendors




                                                                                          USA

Legal    Privacy Center     Privacy Policy   Cookies     About Ads                 © 2020 Spoti   AB


Additional CA Privacy Disclosures
